Case 1:20-cv-20970-RS Document 43 Entered on FLSD Docket 09/25/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-20970-CIV-SMITH

 PAYRANGE, INC.,

        Plaintiff,
 v.

 KIOSOFT TECHNOLOGIES, LLC
 and TECHTREX, INC.,

        Defendants.

 _______________________________/

            ORDER GRANTING IN PART MOTION FOR LEAVE TO AMEND

        This matter is before the Court upon the Unopposed Motion for Leave to File Amended

 Answer, Affirmative Defenses, and Counterclaims [DE 39] filed by Defendants/Counter-Plaintiffs

 Kiosoft Technologies, LLC (“KioSoft”) and TechTrex, Inc. (“TechTrex”) (collectively the

 “Counter-Plaintiffs”), 1 Response in Opposition [DE 41] filed by Plaintiff/Counter-Defendant

 Payrange, Inc. (the “Counter-Defendant”) and Reply [DE 42]. Counter-Plaintiffs seek leave to

 amend their Counterclaim to assert two additional claims: (i) for violations of the Computer Fraud

 and Abuse Act (“CFAA”), 18 U.S.C. § 1030; and (ii) defamation per se. For the reasons stated

 herein, the Motion is GRANTED IN PART.

                                     I.   LEGAL STANDARD

        Leave to amend should be liberally granted when necessary in the interest of justice. Fed.

 R. Civ. P. 15(a). “[U]nless there is a substantial reason to deny leave to amend, the discretion of

 the district court is not broad enough to permit denial.” Burger King Corp. v. Weaver, 169 F. 3d



 1
   After the Motion was filed, the Court was advised that Plaintiff/Counter-Defendant objected to
 the requested relief.
Case 1:20-cv-20970-RS Document 43 Entered on FLSD Docket 09/25/2020 Page 2 of 4



 1310, 1319 (11th Cir. 1999). A district court may properly deny leave to amend under Federal

 Rule of Civil Procedure 15(a) when such amendment would be futile. Hall v. United Ins. Co. v.

 Am., 367 F.3d 1255, 1262-1263 (11th Cir. 2004). A denial of leave to amend is justified by futility

 when the complaint as amended is still subject to dismissal. Id. at 1263.

                                        II.   DISCUSSION

        Counter-Defendant maintains that Counter-Plaintiffs’ proposed Amended Counterclaims

 are futile because: (i) Counter-Plaintiffs’ CFAA claim does not meet the Iqbal pleading standard;

 and (ii) Counter-Plaintiffs’ defamation per se counterclaim is barred by the litigation privilege.

 (Resp. at 1.) The Court will address each argument in turn.

        A. Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030

        The CFAA authorizes civil actions by “[a]ny person who suffers damage or loss by reason

 or violation” of the CFAA. 18 U.S.C. § 1030(g). The relevant provision of the CFAA provides

 for liability for “whoever . . . intentionally accesses a computer without authorization or exceeds

 authorized access, and thereby obtains . . . information from any protected computer . . . .” 18

 U.S.C. § 1030(a)(2)(c). To state a claim pursuant to the CFAA, a plaintiff must prove that the

 defendant: (1) intentionally “accessed” a computer; (2) lacked authorization or exceeded his

 authorized access to the computer; (3) obtained information from the computer; and (4) caused a

 loss of at least $5,000 to plaintiff. Hamilton Grp. Funding, Inc. v. Basel, 311 F. Supp. 3d 1307,

 1313 (S.D. Fla. 2018).

        Here, the proposed Amended Counterclaim sufficiently alleges that Counter-Defendant

 intentionally accessed Counter-Plaintiffs’ mobile payment app without authorization or by

 exceeding authorized access and obtained customer data from Counter-Plaintiffs’ mobile payment

 app in violation of 18 U.S.C. § 1030(a)(2)(C). (DE 39-1 ¶¶ 124-126.) The proposed Amended



                                                 2
Case 1:20-cv-20970-RS Document 43 Entered on FLSD Docket 09/25/2020 Page 3 of 4



 Counterclaim also sufficiently alleges that Counter-Defendant intentionally assessed Counter-

 Plaintiffs’ mobile payment app without permission for the purpose of furthering intended fraud

 and to obtain items of value such as customer personal and business data in violation of Section

 1030(a)(4) of the CFAA. (Id. ¶ 126.) Such allegations are sufficient to state a claim pursuant to

 the CFAA. Tracfone Wireless, Inc. v. Simply Wireless, Inc., 275 F. Supp. 3d 1332, 1340 (S.D. Fla.

 2017) (finding that amended complaint sufficiently alleged defendant violated CFAA).

        B. Defamation Per Se

        Counter-Plaintiffs also seek to amend its counterclaim to assert a claim for defamation per

 se. Counter-Defendant contends Counter-Plaintiffs’ proposed defamation per se counterclaim is

 futile because such claim is clearly barred by a privilege. (Resp. at 4.) “Traditionally, defamatory

 statements made in the course of judicial proceedings are absolutely privileged, no matter how

 false or malicious the statements may be, so long as the statements are relevant to the subject of

 inquiry.” Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. U.S. Fire Ins. Co., 639

 So. 2d 606, 607 (Fla. 1994). “Consequently, the torts of perjury, libel, slander, defamation, and

 similar proceedings that are based on statements made in connection with a judicial proceeding

 are not actionable.” Id. at 608.

        Here, the purported defamation statements derive from allegations in the Complaint and

 relate to statements made in connection with a judicial proceeding. Counter-Plaintiffs allege

 Counter-Defendant, through counsel, sent letters to Counter-Defendants’ customers. 2 However,

 these statements too relate to a judicial proceeding and are protected. See James v. Leigh, 145 So.

 3d 1006, 1008 (Fla. 1st DCA 2014) (finding statements made in complaint and attached exhibits



 2
  Upon review of the exhibits attached to the Counterclaim, Counter-Defendant sent letters to
 Counter-Plaintiffs’ customers, advising them of the pending litigation and asking them to preserve
 documents in anticipation of discovery relating to this cause of action.
                                                  3
Case 1:20-cv-20970-RS Document 43 Entered on FLSD Docket 09/25/2020 Page 4 of 4



 bore some relation to divorce proceeding because they attempted to explain why petitioner entered

 into the martial settlement agreement). A motion for leave should be denied where the proposed

 amendment is futile. See Hall, 367 F.3d at 1263 (“Under Foman, however, a district court may

 properly deny leave to amend the complaint under Rule 15(a) when such amendment would be

 futile.”); Burger King Corp., 19 F.3d 1320 (same). Because the proposed defamation per se

 counterclaim is futile, the motion for leave to amend to add this claim is DENIED.

           Accordingly, it is

           ORDERED that:

           1. Plaintiff’s Motion for Leave to File Amended Answer, Affirmative Defenses and

 Counterclaims [DE 39] is GRANTED IN PART and DENIED IN PART. The request to amend

 the counterclaim to add a claim for violation of the Computer Fraud and Abuse Act, 18 U.S.C. §

 1030 is granted, while the motion for leave to amend to add a defamation per se counterclaim is

 denied.

           2. Counter-Plaintiffs may file an Amended Answer, Affirmative Defenses and

 Counterclaims within five days from the date of this Order.

           DONE and ORDERED in Fort Lauderdale, Florida this 24th day of September, 2020.




 cc:       All Counsel of Record




                                                4
